Case 2:20-cv-04413-DG-ARL Document 7 Filed 10/14/20 Page 1 of 2 PageID #: 28




                                                                       ADAM I. KLEINBERG
                                                                       AKLEINBERG@SOKOLOFFSTERN.COM
                                       October 14, 2020
VIA ECF
The Honorable Gary R. Brown
United States District Court for the Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722-9014

                       Re:     AA Medical P.C. v Khaled Almansoori, M.D., No. 2:20-cv-04413
Dear Judge Brown:

       We represent defendant Khaled Almansoori, M.D. and respectfully request a pre-motion
conference to move to dismiss under Rule 12(b)(6) and the Court’s inherent authority.

        Over the past two months, plaintiff AA Medical, P.C. (“AA Medical”) has engaged in a
campaign of harassment against Dr. Almansoori, its former employee. Since July 17, 2020, AA
Medical and one its employees have initiated six lawsuits against Dr. Almansoori, in four different
jurisdictions. Dr. Almansoori submits that, for efficiency, each of the related cases pending in the
Eastern District should be transferred to Judge Seybert, who presides over the first-filed case
between the parties, No. 20-cv-03852. In order to muster up six separate lawsuits, AA Medical has
asserted duplicative and baseless claims against Dr. Almansoori, including here.

        Dr. Almansoori, a surgeon, was employed by AA Medical from March 2018 to July 2019.
AA Medical alleges that Dr. Almansoori threatened to file false complaints with various federal
and state agencies against AA Medical, in order to gain some unspecified advantage from AA
Medical. AA Medical also claims Dr. Almansoori made false statements about AA Medical to the
Dept. of Labor. The complaint does not allege that Dr. Almansoori ever actually obtained an
advantage from AA Medical or that AA Medical was damaged by the alleged statements. Based
on these threadbare allegations, AA Medical brings claims for unjust enrichment and prima facie
tort. Both of AA Medical’s claims fail as a matter of law and should be dismissed.

        1.      This Action Should Be Dismissed Due to a Prior Pending Action.
        Pursuant to the Court’s inherent authority, dismissal is proper under the prior-pending-
action doctrine and the Colorado River abstention doctrine. AA Medical’s lawsuit against Dr.
Almansoori filed in the Supreme Court of the State of New York, Nassau County, Index No.
607264/2020 (the “First Lawsuit”) preceded the filing of all five other lawsuits filed by AA
Medical and its employee. The instant lawsuit involves issues that are identical to or duplicative
of certain issues pending for adjudication in the First Lawsuit (as well as in a pending 2019 state
court action in which Dr. Almansoori is the plaintiff and AA Medical the defendant). As a general
rule under the prior-pending-action doctrine, and to avoid duplicative litigation, the suit filed first
should have priority “absent the showing of balance of convenience in favor of the second action.”
Adam v. Jacobs, 950 F.2d 89, 93-94 (2d Cir. 1991) (internal quotation marks and citation omitted).
The Colorado River abstention doctrine similarly justifies dismissal as the issues presented in this
action parallel certain issues presented in the First Lawsuit. See Colo. River Water Conserv. Dist.
Case 2:20-cv-04413-DG-ARL Document 7 Filed 10/14/20 Page 2 of 2 PageID #: 29

SOKOLOFF STERN LLP

The Honorable Gary R. Brown
Page 2 of 2

v. United States, 424 U.S. 800, 47 L. Ed. 2d 483, 96 S. Ct. 1236 (1976). The various factors
governing application of the prior-pending-action doctrine and the Colorado River abstention
doctrine support dismissal in favor of the First Lawsuit.

        2.       AA Medical fails to allege that Dr. Almansoori was actually enriched: AA
Medical’s unjust enrichment claim fails for failure to allege Dr. Almansoori was actually enriched.
The essence of an unjust enrichment claim is that “one party is in possession of money or property
that rightfully belongs to another.” Schoch v. Lake Champlain Ob-Gyn, P.C., 184 A.D.3d 338, 344
(3d Dept 2020). An allegation that the other party “received benefits, standing alone, is insufficient
to establish a cause of action to recover damages for unjust enrichment.” Id. Here, the complaint
does not allege that Dr. Almansoori ever received money or other benefits, including “better terms”
in his employment agreement, at the expense of AA Medical.

       3.      AA Medical fails to allege Dr. Almansoori’s sole motivation was “disinterested
malevolence”: Under New York law, “[t]here is no recovery in prima facie tort unless
malevolence is the sole motive for defendant’s otherwise lawful act or . . . unless defendant acts
from ‘disinterested malevolence.’” Burns Jackson Miller Summit & Spitzer v. Lindner, 59 N.Y.2d
314, 333 (1983) (finding no prima facie tort claim because “although they allege intentional and
malicious action, they do not allege that defendants’ sole motivation was ‘disinterested
malevolence’”). Here, AA Medical makes no allegation that Dr. Almansoori’s sole motivation for
his supposed actions was “disinterested malevolence.”

        4.     AA Medical fails to allege it suffered special damages: To state a claim for prima
facie tort, AA Medical must allege that Dr. Almansoori caused it special damages, which “must
be alleged with sufficient particularity to identify actual losses and be related causally to the
alleged tortious acts.” Luciano v. Handcock, 78 A.D.2d 943, 943 (3d Dept 1980). AA Medical
does not allege any specific and measurable loss, and thus, its prima facie tort claim fails.

         5.     The prima facie tort claim relates to the dissemination of defamatory
materials: New York courts have held that where the factual allegations underlying a prima facie
tort claim “relate to the dissemination of allegedly defamatory materials,” the prima facie tort claim
“must fall.” See, e.g., Katz v. Travelers, 241 F. Supp. 3d 397, 409 (E.D.N.Y. 2017). Here, AA
Medical’s claim is that Dr. Almansoori “wrongfully disparaged AA Medical, its physicians and
principals to third parties stating lies, misrepresentations, untruths, false allegations, and the like.”
These allegations clearly relate to the dissemination of “allegedly defamatory materials.”

        Dr. Almansoori also reserves the right to seek to transfer or consolidate this action with the
other actions filed by AA Medical as appropriate. Thank you for the consideration of this matter.
                                                              Respectfully submitted,

                                                                SOKOLOFF STERN LLP


                                                                ADAM I. KLEINBERG
cc: All counsel of record (via ECF)
